                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MERTEZ DEAN AKINS,                                  )
                                                    )
                                   Plaintiff,       )
                                                    )
v.                                                  )   Case No. 19-2270-JAR
                                                    )
COLDPOINT LOGISTICS, LLC,                           )
                                                    )
                                   Defendant.       )


                                                ORDER

        On March 3, 2020, the undersigned U.S. Magistrate Judge, James P. O’Hara,

conducted a telephone status conference to discuss the discovery issues in this case. The

plaintiff, Mertez Dean Akins, appeared pro se. The defendant, ColdPoint Logistics, LLC,

appeared through counsel, Henry J. Thomas. Defense counsel requested the conference to

discuss plaintiff’s failure to provide discovery responses before his deposition on March 4,

2020.    Despite receiving multiple extensions, plaintiff stated he has been unable to

complete his discovery responses because he doesn’t have access to the internet and is

unsure of the proper format for responding. Plaintiff also represented he has been looking

for counsel and has a meeting with potential counsel this week.

        The undersigned discussed the format of discovery responses and reminded plaintiff

of his obligation to comply with the deadlines in the case, whether or not he obtains

counsel. Discovery is set to close on March 20, 2020, and the parties have not made much

progress. The parties both agreed they’d prefer to postpone plaintiff’s deposition until he




O:\ORDERS\19-2270-JAR-ORDER.DOCX
responds to the outstanding discovery. Accordingly, the case is not on track for the January

5, 2021 trial date.

       The court hereby vacates the deadlines in the scheduling order (ECF No. 15) to

allow the parties sufficient time to conduct discovery and prepare the case for trial. The

parties are directed to submit a joint status report and proposed deadlines by March 17,

2020. The status report should include an agreed-upon deadline for plaintiff to respond to

defendant’s pending discovery, regardless of whether he obtains counsel by that date. The

status report shall also summarize any additional discovery the parties expect to serve,

including discovery to non-parties. Additionally, as discussed at the status conference, the

undersigned believes mediation is unlikely to be productive in this case. The parties shall

include in their joint status report updated confidential settlement reports. The undersigned

will then review the status of the case and re-set the remaining deadlines.

       IT IS SO ORDERED.

       Dated March 4, 2020, at Kansas City, Kansas.

                                                         s/ James P. O’Hara
                                                         James P. O’Hara
                                                         U.S. Magistrate Judge




                                             2
